Citation Nr: 0203359	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  00-07 433	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Evaluation of service-connected right thumb scar, evaluated 
as non-compensably disabling from October 3, 1998.

(The issues of entitlement to service connection for a back 
disorder, enuresis, a right foot disability, and dry nostrils 
due to an undiagnosed illness as well as entitlement to 
higher evaluations for service connected onychomycosis and 
metatarsalgia and bunionectomy, will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to October 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied claims of 
service connection for a back disorder, enuresis, a right 
foot disability, and dry nostrils due to an undiagnosed 
illness; granted service connection for a right thumb scar, 
bilateral foot fungus, and a right great toe bunion; 
evaluated the newly service connected disabilities as non-
compensably disabling, effective from October 3, 1998; and 
denied a claim of entitlement to a compensable evaluation for 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.  In October 2001, the RO re-characterized 
the veteran's bilateral foot fungus as onychomycosis and 
right great toe bunion as metatarsalgia and bunionectomy and 
granted 10 percent evaluations, effective from October 3, 
1998.  (Parenthetically, the Board notes that the service 
connected metatarsalgia and bunionectomy were temporarily 
assigned a 100 percent rating, effective from February 19, 
1999, through March 31, 1999, and thereafter reduced to 10 
percent, effective from April 1, 1999.  See 38 C.F.R. 
§ 4.30.)

As to the appeal of the denial of the claim under 38 C.F.R. 
§ 3.324, the Board finds that the RO's subsequent October 
2001 grant of compensable ratings for service connected 
onychomycosis as well as metatarsalgia and bunionectomy 
constituted a grant of the maximum benefit allowable by law 
or regulation.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, it satisfied the veteran's appeal as to this 
issue.  Accordingly, this issue is no longer in appellate 
status and the issues on appeal are as listed on the first 
page of this decision.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a back disorder, 
enuresis, a right foot disability, and dry nostrils due to an 
undiagnosed illness as well as entitlement to higher 
evaluations for service connected onychomycosis and 
metatarsalgia and bunionectomy pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's and his representative's response 
to the notice, the Board will prepare a separate decision 
addressing these issues.


FINDING OF FACT

The veteran's service-connected right thumb scar is not 
tender and painful on objective demonstration; it is not 
poorly nourished with repeated ulceration; and it does not 
result in any functional impairment.


CONCLUSION OF LAW

A compensable evaluation for a service-connected right thumb 
scar is not warranted. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.118 
(Diagnostic Codes 7803, 7804, 7805) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board recognizes that, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  
The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Pertinent regulations (which implement the VCAA but, with the 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) recently were promulgated.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  Except as otherwise 
provided, these regulations also are effective November 9, 
2000.

It is the Board's conclusion that the new law does not 
preclude it from proceeding to an adjudication of the 
veteran's claim for a higher evaluation for a right thumb 
scar.  This is so because the requirements of the new law 
have been satisfied.  By the RO decision, the statement of 
the case, and supplemental statement of the case furnished 
the veteran, he has been notified of the applicable rating 
criteria, and the reasons for the determination made 
regarding his claim.  Hence, he has been informed of the 
information and evidence necessary to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  Furthermore, the RO has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining the evidence necessary to substantiate his claim; 
in fact, it appears that all existing, pertinent evidence 
identified by the veteran as relative to the claim has been 
obtained and associated with the claims file.  The veteran 
has undergone a VA examination in connection with the claim, 
outstanding pertinent medical evidence has been associated 
with the claims file, and there is no indication that there 
is additional outstanding evidence that is necessary for a 
fair adjudication of this issue.  Under these circumstances, 
the Board finds that adjudication of the higher evaluation 
issue at this juncture, without first remanding the claim for 
the RO to explicitly consider the new law and regulations 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992).

As to the merits of the claim, the Board notes that the 
veteran and his representative contend that the veteran's 
service-connected right thumb scar is manifested by adverse 
symptomatology that warrants a compensable evaluation.  It is 
also requested that the veteran be afforded the benefit of 
the doubt.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  In 
cases where the original rating assigned has been appealed, 
consideration must be given to whether the veteran deserves a 
higher evaluation at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Historically, the veteran's right thumb scar was rated by the 
RO as non-compensably disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  See RO decision entered in August 
1999.  Given the nature of the service-connected disability, 
the veteran will be entitled to a compensable rating only if 
the scar is poorly nourished with repeated ulceration (10 
percent) (Diagnostic Code 7803), is tender and painful on 
objective demonstration (10 percent) (Diagnostic Code 7804), 
or produces compensably disabling limitation of function of 
the body part affected--in this case, the thumb (Diagnostic 
Code 7805).  38 C.F.R. § 4.118 (2001).  Under Diagnostic Code 
5224, favorable ankylosis of a thumb warrants a 10 percent 
rating and unfavorable ankylosis of a thumb warrants a 20 
percent rating.  38 C.F.R. § 4.71a (2001).  (In order to find 
ankylosis of a finger, motion must be limited to permitting 
flexion of the finger tip to within 2 inches of the 
transverse fold of the palm.  38 C.F.R. § 4.71a (2001).)

The Board notes that, at the February 1999 VA examination, 
the examiner noted that the thumb had a small punctate scar 
that was mobile and non-tender to touch with no restriction 
of activity of the hand.  He diagnosed an asymptomatic right 
thumb scar.  Moreover, while the record contains VA and/or 
private treatment records, dated from November 1998 to August 
2000, it should be pointed out that the service-connected 
scar has never been described as poorly nourished with 
repeated ulceration, or both tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2001).  Likewise, no limitation of function due to the 
scar has ever been identified.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001).  In fact, none of the treatment 
records even include a reference to the scar.  Therefore, a 
compensable evaluation is not warranted based on the 
objective clinical findings.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001).  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra.

The Board has considered the veteran's arguments as set forth 
in written statements to the RO, especially those where he 
appears to express his belief that the scar is painful.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Nevertheless, 
the salient point to be made in this case is that the rating 
criteria require that there be both tenderness and pain 
objectively shown.  Diagnostic Code 7804.  In other words, 
the veteran's own subjective complaints do not suffice; an 
examiner must find not only tenderness, but pain as well.  
Since an examination was conducted with these criteria in 
mind, and objective manifestations sufficient to satisfy the 
rating criteria were not noted, a compensable evaluation is 
not warranted.  The preponderance of the evidence is against 
the claim.  


ORDER

A higher (compensable) rating for a right thumb scar is 
denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

